Roane J.
The quotations from the 3 Blac. Com. 258, are completely decisive, that no determinate number of jurors is requisite in questions of this kind by the English law, and no act of our Assembly prior to the year 1794, has altered the common law in this particular.
The Act of 1794, to amend the Act concerning eseheators, after premising that a contrariety of opinions had prevailed as to the construction of the Act of 1792, goes on to limit the number of jurors to serve upon an eseheators inquest. 1 have looked into that Act, and find nothing which can warrant an opinion that any specific number of jurors ivas required, prior to the commencement of the Act of 1794,
*200I am therefore of opinion that the District Court erred in quashing the inquisition, and that the judgment ought to be reversed.
Fleming J. — and the President both concurred in the same opinion, that the number of jurors might be more or less than twelve, until the Act of 1794, and therefore that the judgment was erroneous.